Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, regarding Merz and Dequeker failing to provide for the new claim limitations have been fully considered and are persuasive.  Applicant has failed to address the 112(b) rejection of claim 17. 
Claim Rejections - 35 USC § 112
Any claim depending upon a claim lacking support also lacks support itself.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, the claim as a whole is indefinite as it is unclear whether two statutory classes of invention are attempted to be claimed (e.g. the blank and a method of making; or the blank and a final prosthesis).  Incorporation of multiple classes of invention into a single claim is improper.  As best understood by the Examiner, Applicant attempts to recite a functional use of the partial blank (the originally presented and examined invention), and are interpreted as such.  To expedite prosecution the Examiner suggests amending the claim to recite “The partial dental arch blank as claimed in claim 1, wherein the partial dental arch blank is capable of being fabricated into the finished partial dental arch 
Claim 17 recites the limitation of “a translucent intermediate layer is formed between the boundary surface of the dentin material and the enamel material layer”, however this renders the claim unclear because claim 17 depends upon claim 1 which requires that the dentin material has a boundary surface that is “in contact with the enamel material” and as such it would not be possible to have the translucent material in between the boundary surface and enamel material while having the boundary surface of the dentin material “in contact” with the enamel material at the same time. Either claim 1 or 17 must be amended to provide a physically possible arrangement. Such an amendment would be to either be to cancel claim 17 or amend claim 1 to only require the boundary surface of the dentin to be adjacent the enamel layer which would not preclude other intermediate layers.
Allowable Subject Matter
Claims 1, 2, 4-8, 15, 16, 18, and 19 are allowed.
Claims 10, 12 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or render obvious a partial dental arch blank having a tooth corresponding regions with a dentin material with a boundary surface in contact with an enamel material such that the boundary surface comprises a wavy structure with a physical amplitude, when viewed in a distal direction, that decreases in at least one section along such direction, an x-axis, or along a y-axis, and further has a lingual/palatal ridge and a vestibular ridge along the x-axis which exhibits a waviness and the waviness of the vestibular dentin ridge is at least 10 times larger the waviness of the lingual/palatal dentin ridge, and the dentin material being configured integrally with indentations at tooth transitions with the wavy structure comprising a plurality of wave crests at tooth regions and a plurality of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        03/13/2021

/EDWARD MORAN/Primary Examiner, Art Unit 3772